--------------------------------------------------------------------------------

EXHIBIT 10.15
 
Asset Purchase Agreement


This Asset Purchase Agreement, dated June 30, 2010, is between Secured Financial
Network, Inc., “The Seller”, and Alexas Entertainment, Inc., H.E.B. LLC, and
Commercial Holding, AG collectively known as “The Buyer”.


The seller wishes to sell and the buyer wishes to buy the following asset
currently owned by Secured Financial Network, Inc.:


“The Envoii License purchased by Secured Financial Network, Inc.
On September 28, 2006 for the sum of $385,000.”


As total consideration for the purchase of said asset, the seller has agreed to
accept a total of $211,315.57 from each of the three individual purchasers as
follows:


Alexas Entertainment:     
Discharge of $18,837 in full satisfaction of payables due Alexas Entertainment,
Inc.  from RedFin Network, Inc., a subsidiary of Secured Financial Network, Inc.


H.E.B. LLC:                       
Discharge of $15,193.15 of accrued interest due on 3 Notes totaling principal
amount of $33,000 due and payable to H.E.B. LLC and also, discharge of
$17,500.00 of accrued interest due on the $100,000 principal amount T Squared
note owed by Secured Financial Network, Inc. and assumed by H.E.B., LLC. These
numbers represent interest on said notes through June 30, 2010.


Commercial Holding, AG:
Discharge of $159,785.42 of accrued interest on the credit line granted to
Secured Financial Network, Inc. which has an outstanding principal balance equal
to $1,275,583.56 as of June 30, 2010.


Agreed to this 30th day of June 2010 by and between:
 

    Thomas Brad Singleton       Alexas Entertainment, Inc.   By: Printed Name  
        Scott A. Haire       H.E.B. LLC     By: Printed Name           Tom
Grissom       Commercial Holding, AG          BY: Printed Name           Jeffrey
L. Schultz, CEO       Secured Financial Network, Inc.       By: Printed Name

 
 
 